TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00367-CR




                               Shane Allen Hammer, Appellant

                                                v.

                                  The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
 NO. 2000CR0828, HONORABLE CHARLES E. (CHUCK) MILLER JR., JUDGE PRESIDING




               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: February 14, 2002

Do Not Publish